DETAILED ACTION
This office action is in response to the AFCP 2.0 filed on April 15, 2021. Claims 1, 2 and 4-28 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1, 2 and 4-28 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning head. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a cleaning head having an upper side having a support surface…and a dirt collection chamber…, wherein the dirt collection chamber is non-removably attached to the support surface and is formed at least partially by an air filter (as in claim 1) nor renders obvious of providing; a cleaning head having a non-removable dirt collection chamber therein…, wherein at least a portion of at least one of the upper side and the sidewall of the dirt collection chamber is formed of an air filter non-removably attached to the dirt collection chamber (as in claim 15),
The closest prior art consists of De Soto-Burt et al. (2010/0024156), Oh et al. (2003/0217432) and Haan (2008/0235899). De Soto-Burt et al. disclose an apparatus (20) arranged to be removably attachable to a cleaning device (10), the apparatus comprising: a cleaning head (20) having an upper side (22) and a lower side (24, Figures 1a and 1b), the lower side arranged to be positioned adjacent to a surface to be cleaned (Figures 1a and 1b), the cleaning head having a suction inlet (16) configured to receive debris therethrough, and a dirt collection chamber (30, Figure 5) configured to receive debris from the suction inlet, wherein the dirt collection chamber is formed at least partially by a removable air filter (44) configured to allow air flow therethrough while retaining debris within the dirt collection chamber (Figure 5 and Paragraph 41), wherein the air filter (at 44) defines an entire top wall (formed as the top/upper wall surface of 44, see figure below) of the dirt collection chamber (note; the top/upper wall surface of filter 44 defines an entire top wall of dirt collection chamber 30 because it extends across the entire length of dirt collection chamber between the dotted lines, see figure 5). Oh et al. teach that it is old and well known in the art at the time the invention was made to provide a cleaning head (at 600) and a base (100), wherein the base (100) includes a dust collecting chamber (120) having a bottom side (lower horizontal portion of 120, Figure 2), an upper side (formed as the upper most side/opening of 120, Figure 2) that is generally opposed to the bottom side, and a sidewall (see figure below) that extends between the bottom side and the upper side, wherein at least a portion (i.e. an inner portion) of the sidewall of the dirt collection chamber is formed as a removable air filter (200) configured to allow a suction force to be applied thereacross while retaining debris within the dirt collection chamber (Paragraph 31). And, Haan teaches that it is old removable dust collecting chamber (210, Figure 4) having a bottom side (214, Figure 5a), an upper side (formed as the upper most side/opening of 210, Figure 6) that is generally opposed to the bottom side, and a sidewall (see figure below for first interpretation or at 268 for a second interpretation) that extends between the bottom side and the upper side (Figures 5 and 6), wherein at least a portion (i.e. under the first interpretation of the sidewall as seen in the annotated figure 6 below the “portion” is formed as an inner wall portion of 210 or under the second interpretation of the “portion” is formed as the right sidewall [generally indicated at 268] of 260 as seen in Figure 5b) of the sidewall of the dirt collection chamber is formed as an air filter (260 or the filter material within 268, Paragraph 44) configured to allow a suction force to be applied thereacross while retaining debris within the dirt collection chamber (Paragraphs 43 and 44).
[AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    448
    362
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Various sidewalls)][AltContent: arrow]
    PNG
    media_image2.png
    830
    677
    media_image2.png
    Greyscale


There has been no prior art found that teach or suggest of providing; a cleaning head having an upper side having a support surface…and a dirt collection chamber…, wherein the dirt collection chamber is non-removably attached to the support surface and is formed at least partially by an air filter (as in claim 1), nor renders obvious of providing; a cleaning head having a non-removable dirt collection chamber therein…, wherein at least a portion of at least one of the upper side and the sidewall of the dirt collection chamber is formed of an air filter non-removably attached to the dirt collection chamber (as in claim 15), Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723